               Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
                                    NORTHERN DIVISION

 CALVIN JONES on Behalf of Himself and §
 on Behalf of All Others Similarly Situated, §
                                             §
     2304 Bemiss Road, Apt. C                §
     Valdosta, GA 31602                      §
                                             §               CIVIL ACTION NO. :________
        Plaintiff,                           §
                                             §
 V.                                          §
                                             §
 TECH USA, INC.                              §
                                             §
      A Maryland Corporation                 §
                                             §
      8334 Veterans Highway                  §
      Millersville, MD 21108                 §
      (Anne Arundel County)                  §
                                             §
        Defendant.                           §

                 PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

          1.       Plaintiff Calvin Jones and the employees he seeks to represent (“Class Members”)

are current and former employees that Defendant Tech USA, Inc. (“Defendant”) failed to pay

overtime at the rate of time and one half their regular rate of pay for all hours worked over 40 in a

workweek. Defendant knowingly and deliberately failed to compensate Plaintiff and the Class

Members overtime pay at the rate required by the Fair Labor Standards Act (FLSA), 29 U.S.C. §

207(a).

          2.       Defendant violated the FLSA by paying the Plaintiff and Class Members less than

time and one half their regular rates of pay for all hours worked over 40 in a workweek. Plaintiff

seeks to recover, on behalf of himself and the Class Members, all unpaid overtime wages and other

damages owed under the FLSA as a collective action pursuant to 29 U.S.C. § 216(b). Plaintiff also



                                                   1
            Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 2 of 12



prays that the class of similarly situated worked be notified of the pendency of this action to apprise

them of their rights and provide them an opportunity to opt into this litigation.




                     SUBJECT MATTER JURISDICTION AND VENUE

       3.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       4.       Venue is proper in this District because Defendant maintains its headquarters in

this district, the decision to pay the Plaintiff and Class Members in the illegal manner alleged

herein was made in this district, and pay records and other records are maintained in this district.

                         PARTIES AND PERSONAL JURISDICTION

       5.       Plaintiff Calvin Jones is an individual residing in Georgia. Plaintiff’s written

consent to this action is attached hereto as Exhibit “A.”

       6.       The Class Members are all current and former employees of Defendant who were

paid an hourly rate of pay without overtime at the rate of time and one half their regular rate of

pay for those hours worked over 40 in a workweek at any time during the three-year period before

the filing of this Complaint.

       7.       Defendant Tech USA, Inc. is a company organized under the laws of Maryland.

Defendant may be served process through its registered agent Thomas B. Howell at 8334 Veterans

HWY, 2nd Floor, Millersville, MD 21108.

       8.       This Court has personal jurisdiction over Defendant because it Defendant is a

Maryland corporation with its principal place of business in this state.




                                                  2
            Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 3 of 12



                                          COVERAGE

       9.       At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       10.      At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       11.      At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       12.      Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       13.      At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                             FACTS

       14.      Defendant is a staffing company that places workers with its client companies in

the information technology and telecommunications industries across the U.S. Defendant’s

website states as follows:




                                                3
         Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 4 of 12




(https://www.techusa.net/divisions/information-technology/, last visited April 9, 2020)

       15.     Defendant employs workers across the U.S., including in Arizona, Illinois, Georgia,

Florida, California, Mississippi, Pennsylvania, New York, and Texas.

       16.     Plaintiff worked for Defendant as a field technician from approximately January

2017 to January 2019.

       17.     Plaintiff was paid an hourly rate of pay by Defendant.

       18.     For example, Plaintiff’s offer letter states:



                                                  4
         Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 5 of 12




       19.     Plaintiff was not paid a weekly, guaranteed salary. Instead, his pay varied based

upon the number of hours worked.

       20.     Additionally, Defendant illegally classified wage payments to Plaintiff as an

expense reimbursement.

       21.     Plaintiff’s per diem constitute wages as a matter of law because the amount paid by

Defendant were based upon the amount of time worked. That is, the per diems were not based

upon actual expenses, but were based upon the amount of time worked. In these circumstances,

the per diem is a wage payment that must be included in the regular rate of pay. Gagnon v. United

Technisource, Inc., 607 F.3d 1036 1041-42 (5th Cir. 2010).

       22.     Even if these payments were not based upon the amount of time worked, they still

should have been included in the regular rate of pay. There is a two part test to determine whether

an expense reimbursement constitutes wages that must be included in the regular rate of pay. First,

the determination must be made as to whether the payment is primarily for the benefit or

convenience of the employee versus the employer. If the expense payment is primarily for the

“benefit or convenience”of the employee, then the payment constitutes wages as a matter of law.

       Section 778.217(d) states as follows:

       The expenses for which reimbursement is made must, in order to merit exclusion
       from the regular rate under this section, be expenses incurred by the employee on
       the employer’s behalf or for his benefit or convenience. If the employer
       reimburses the employee for expenses normally incurred by the employee for
       his own benefit, he is, of course, increasing the employee’s regular rate
       thereby. An employee normally incurs expenses in traveling to and from work,
       buying lunch, paying rent, and the like. If the employer reimburses him for these

                                                5
          Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 6 of 12



        normal everyday expenses, the payment is not excluded from the regular rate
        as “reimbursement for expenses.” Whether the employer “reimburses” the
        employee for such expenses or furnishes the facilities (such as free lunches or free
        housing), the amount paid to the employee (or the reasonable cost to the employer
        or fair value where facilities are furnished) enters into the regular rate of pay as
        discussed in § 778.116.

Id at § 778.217(d) (emphasis added).

        23.        If the expense payment is primarily for the “benefit or convenience” of the

employer, then the analysis shifts to the second step: whether the amount paid by the employer to

the employee was reasonable. This part of the test requires an examination into the reasonableness

of the amount of the reimbursement.            Any amount in excess of the actual or reasonably

approximate amount of the expense will be included in the regular rate, and due to this inclusion,

will be multiplied by one and one half to derive the appropriate amount of overtime. See Wage

and Hour Division Opinion Letter, March 10, 1993, available at 1993 WL 901152. These

payments must be included in the regular rate because not doing so “would allow employers to

‘evade the overtime requirements with ease.’” Reich v. Interstate Brands, Corp., 57 F.3d 574, 577

(7th Cir. 1995).

        24.        Here the payments were for the benefit and convenience of Plaintiff and the FLSA

Class Members. The per diem was unrelated to any actual work related expenses.

        25.        Further, even if they were not primarily for the benefit and convenience of Plaintiff

and the FLSA Class Members, the payments excluded from the regular rate of pay were

substantially greater than the actual or reasonable approximation of the Plaintiff’s and FLSA Class

Members’expenses. Thus, the per diems bore no reasonable relationship to actual expenses that

were incurred.

        26.        Under nearly identical facts, “expense reimbursements”and “per diems”have been

held to be wages that should have been factored into the regular rate of pay for purposes of

                                                     6
           Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 7 of 12



calculating overtime pay. See Hanson v. Camin Cargo Control, 2015 WL 1737394 (S.D. Tex.

Apr. 16, 2015).

         27.   As a result of Defendant’s pay policies, when Plaintiff worked more than 40 hours

in a week, he was not paid at the rate of time and one half his regular rate of pay for all hours

worked.

         28.   That is because Plaintiff was misclassified by Defendant as exempt from overtime.

         29.   Plaintiff regularly worked more than 40 hours in a week. Defendant scheduled

Plaintiff to work at least 10 hours each day during the majority of the days that he worked for the

Defendant. Plaintiff was also required to work on the weekends. Therefore, Plaintiff worked in

excess of 60 hours per week at times.

         30.   Additionally, the Class Members also regularly worked more than 40 hours in a

workweek for Defendant.

         31.   The Class Members also were paid an hourly rate of pay but were not paid at the

rate of time and one half their regular rate of pay for all hours worked over 40 in a workweek.

         32.   The Plaintiff and Class Members were not exempt from the overtime requirements

under the FLSA.

         33.   They were not paid a guaranteed, minimum salary. They were paid on an hourly

basis.

         34.   Defendant’s method of paying Plaintiff and Class Members in violation of the

FLSA was willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA.

         35.   No exemption in the FLSA shelters Defendant from paying overtime to the Plaintiff

and Class Members.



                                                7
         Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 8 of 12



       36.     None of the white collar exemptions found in 29 U.S.C. § 213(a)(1) are applicable

to the Plaintiff or the Class Members because they were not paid on a “salary”basis or “fee”basis

as required under 29 U.S.C. § 213(a)(1).

       37.     Additionally, the primary duty of the Plaintiff and Class Members was not to

supervise other employees or manage a customarily recognized department of Defendant’s

company.

       38.     The Plaintiff and Class Members had no authority to hire or fire other employees.

       39.     The primary duty of the Plaintiff and Class Members was to perform work related

to Defendant’s core business, not the management of the company’s operations.

       40.     The primary duty of the Plaintiff and Class Members did not require independent

judgment or discretion.

       41.     The primary duty of the Plaintiff and Class Members was not computer-systems

analysts, computer programmers, software engineers, or other similar employees.

       42.     As a result of Defendant’s pay policies, Plaintiff and the Class Members were

denied overtime pay.

       43.     Defendant knew or showed reckless disregard for whether Plaintiffs and the Class

Members were entitled to overtime pay under the law. In particular, Defendant is a large company

that knew about the requirement to pay overtime pay. However, Defendant refused to pay overtime

wages as part of a well calculated scheme to lower labor costs. The failure on Defendant’s part to

pay overtime was intentional or a reckless disregard for the law.

                          COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       44.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.




                                                8
          Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 9 of 12



       45.      Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       46.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant or Plaintiff.

                          COLLECTIVE ACTION ALLEGATIONS

       47.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       48.     As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       49.     Plaintiff has actual knowledge that the Class Members have also been denied

overtime pay for hours worked over forty (40) hours in a workweek as a result of Defendant’s

misclassification of its employees.

       50.   Plaintiff’s knowledge is based on his personal work experience and through

communications with other workers of Defendant.            Plaintiff personally worked with other

employees who were also paid in a similar manner during his employment with Defendant.

       51.     Other workers similarly situated to the Plaintiff worked for Defendant throughout

the United States but were not paid overtime at the rate of one and one-half their regular rates of

pay when those hours exceeded forty (40) hours in a workweek.

       52.     Although Defendant permitted and/or required Class Members to work in excess

of forty (40) hours in a workweek, Defendant denied them full compensation for their hours

worked over forty (40).

       53.     Class Members perform or have performed the same or similar work as Plaintiff

and were not paid overtime by Defendant.



                                                  9
         Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 10 of 12



       54.     Class Members were also paid an hourly rate but were not paid at the rate of time

and one half their regular rate of pay for all hours worked over 40 in a workweek.

       55.     Class Members are not exempt from receiving overtime pay under the FLSA.

       56.     As such, Class Members are similar to Plaintiff in terms of relevant job duties, pay

structure, and the denial of overtime pay.

       57.     Defendant’s failure to pay overtime compensation at the rate required by the FLSA

results from generally applicable policies or practices and does not depend on the personal

circumstances of any Class Member.

       58.     The experiences of Plaintiff, with respect to his pay, hours, and duties are typical

of the experiences of the Class Members.

       59.     The specific job titles or precise job responsibilities of each Class Member do not

prevent collective treatment.

       60.     All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty (40) in a workweek.

       61.     Although the exact amount of damages may vary among the Class Members, the

damages for the FLSA Class Members can be easily calculated by a simple formula. The claims

of all Class Members arise from a common nucleus of facts. Liability is based on a systematic

course of wrongful conduct by Defendant that caused harm to all Class Members.

       62.     As such, the class of similarly situated Plaintiffs for the Class is properly defined

as follows:

               All current and former employees of Defendant who were paid
               an hourly rate of pay without overtime at the rate of time and
               one half their regular rate of pay for those hours worked over
               40 in a workweek at any time during the three-year period
               before the filing of this Complaint.



                                                10
         Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 11 of 12



                                             JURY DEMAND

       63.       Plaintiff and Class Members hereby demand trial by jury on all issues.

                                             PRAYER

       64.      For these reasons, Plaintiff and Class members respectfully request that judgment

be entered in their favor awarding the following relief:

             a. An order designating the Class as a collective action and authorizing notice
                pursuant to 29 U.S.C. § 216(b) to all Class Members to permit them join this action
                by filing a written notice of consent;

             b. A judgment against Defendant awarding Plaintiff and the Class Members all their
                unpaid overtime compensation and liquidated damages;

             c. An order awarding attorneys’fees, costs, and expenses;

             d. Pre- and post-judgment interest at the highest applicable rates; and

             e. Such other and further relief as may be necessary and appropriate.

                                               Respectfully submitted,

                                                 HODGES & FOTY, L.L.P.

                                                By: /s/ Don J. Foty
                                                   Don J. Foty
                                                   (will apply for admission pro hac vice)
                                                   dfoty@kennedyhodges.com
                                                   Texas State Bar No. 24050022
                                                   4409 Montrose Blvd, Ste. 200
                                                   Houston, TX 77006
                                                   Telephone: (713) 523-0001
                                                   Facsimile: (713) 523-1116

                                                      And

                                               By: /s/ Kelly E. Cook
                                                    Kelly E. Cook
                                                    Maryland Bar No. 16585
                                                    Wyly & Cook
                                                    4101 Washington Avenue, 2nd Floor
                                                    Houston, Texas 77007



                                                 11
Case 1:20-cv-00987-CCB Document 1 Filed 04/17/20 Page 12 of 12



                                   T: [713] 236-8330 F: [713] 863-8502
                                   kcook@wylycooklaw.com

                            Attorneys for Plaintiff and Class Members




                              12
